Citation Nr: 1041797	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-41 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to February 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

This matter has previously been remanded by the Board for 
additional development on two occasions, in November 2008, and 
July 2009.  

For the reasons expressed below, the matter on appeal is again 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As indicated above, the 
Board has remanded the Veteran's claim on two separate occasions.  
Unfortunately, a remand is again required in this case.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. §  4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(d) (2010); Cohen v. Brown, 10 Vet. App. 128, 139-43 
(1997).

Where a claimed stressor is not related to combat, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Once independent verification of the stressor event has been 
submitted, a veteran's personal exposure to the event may be 
implied by the evidence of record.  A veteran need not 
substantiate her actual presence during the stressor event; the 
fact that the veteran was assigned to and stationed with a unit 
that was present while such an event occurred strongly suggests 
that she was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997). 

The Board notes that in its July 2009 remand it instructed the 
RO/AMC to attempt to verify the Veteran's claimed stressors.  
Specifically, that remand noted that the Veteran's service 
representative submitted a printed copy of a web site on the 
history of Guantanamo Bay, which mentioned that a US soldier was 
killed working around the minefields there in April 1981 and that 
later that month two Cuban bodies were discovered in that same 
region.  Furthermore, the Board notes that the Veteran's DD-214 
indicates that she was stationed at Guantanamo Bay, Cuba, at the 
time of her discharge in February 1982.  

The Board therefore found that an attempt to locate the history 
of the unit with which the Veteran served while in Guantanamo 
Bay, Cuba, was warranted.  In particular, the Board noted that an 
attempt should be made to verify, e.g., through unit records, 
whether the Veteran was, in fact, stationed at Guantanamo Bay, 
Cuba, during the time of the alleged stressors, and that an 
attempt to obtain records regarding the incidents mentioned was 
warranted.  The RO/AMC failed to complete these steps.

With regard to the Veteran's allegations of personal and sexual 
assault, the Board notes that the Veteran has not hereto provided 
any documents or statements from herself of others that could be 
used to verify her claimed stressors.  As such, there is no 
evidence to upon which to move forward on that basis.  The Board 
advises the Veteran that the duty to assist is not always a one-
way street and that if the Veteran desires assistance, she cannot 
passively wait for it where she may or should have information 
that is essential to obtaining necessary evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should once again request that 
the Veteran provide more specific information 
as to the claimed stressful experiences she 
had while serving with the military.  She 
should be advised that this information is 
crucial to obtaining supportive evidence of 
the claimed stressful event or events and 
that she should be as specific as possible.

2.  Without regard to whether the Veteran 
supplies additional information, the RO/AMC 
should attempted to verify the claimed 
stressors with the appropriate authorities, 
including the Joint Service Records Research 
Center (JSRRC).  Specifically, the RO/AMC 
should request any available unit history 
and/or diary for the Veteran's unit for the 
dates the Veteran alleged stressors occurred.  

3.  Following the above, the RO/AMC must make 
a specific determination, based upon the 
complete record, with respect to whether the 
record establishes the existence of a 
stressor or stressors.  Moreover, the RO/AMC 
must specify what stressor or stressors in 
service it has determined are established by 
the record.  In reaching this determination, 
the RO/AMC should address any credibility 
questions raised by the record.

4.  Thereafter, if the alleged events are 
found to have occurred, and if the Veteran is 
found to have been stationed at Guantanamo 
Bay, Cuba, at that time, the RO/AMC should 
schedule the Veteran for an appropriate VA 
examination.  Any stressors that have been 
verified should be made known to the 
examiner.  The examiner must be instructed 
that only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor or 
stressors in service.  The examiner should 
then render an opinion as to whether the 
Veteran has PTSD.  If a diagnosis of PTSD is 
appropriate, the examiner should state 
whether that disorder was caused by the in-
service stressor or stressors found to be 
verified.  The report of the examination 
should include a complete rationale for all 
opinions expressed.  The diagnosis should be 
in accordance with DSM-IV.  The entire claims 
file and a copy of this remand must be made 
available to and be reviewed by the examiner 
prior to the examination.  

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and her representative.  After the Veteran 
and her representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review. 

By this review the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


